Exhibit 10.2

 

UNITED STATES OF AMERICA

BEFORE FEDERAL TRADE COMMISSION

 

COMMISSIONERS:

Timothy J. Muris, Chairman

 

Mozelle W. Thompson

 

Orson Swindle

 

Thomas B. Leary

 

Pamela Jones Harbour

 

 

 

)

 

In the Matter of

)

 

 

)

 

CEPHALON, INC,

 

)

 

  a corporation;

 

)

 

 

 

)

 

And

 

)

 

 

 

)

Docket No.

CIMA LABS INC.,

 

)

DECISION AND ORDER

  a corporation.

 

)

 

 

)

 

 

The Federal Trade Commission (“Commission”) having initiated an investigation of
the proposed merger of Respondent Cephalon, Inc. (“Cephalon”) and Respondent
CIMA LABS INC. (“CIMA”), hereinafter referred to as “Respondents,” and
Respondents having been furnished thereafter with a copy of a draft of Complaint
that the Bureau of Competition proposed to present to the Commission for its
consideration and which, if issued by the Commission, would charge Respondents
with violations of Section 7 of the Clayton Act, as amended, 15 U.S.C. § 18, and
Section 5 of the Federal Trade Commission Act, as amended, 15 U.S.C. § 45; and

 

Respondents, their attorneys, and counsel for the Commission having thereafter
executed an Agreement Containing Consent Order (“Consent Agreement”), containing
an admission by Respondents of all the jurisdictional facts set forth in the
aforesaid draft of Complaint, a statement that the signing of said Consent
Agreement is for settlement purposes only and does not constitute an admission
by Respondents that the law has been violated as alleged in such Complaint, or
that the facts as alleged in such Complaint, other than jurisdictional facts,
are true, and waivers and other provisions as required by the Commission’s
Rules; and

 

The Commission having thereafter considered the matter and having determined
that it had reason to believe that Respondents have violated the said Acts, and
that a Complaint should issue stating its charges in that respect, and having
accepted the executed Consent Agreement

 

--------------------------------------------------------------------------------


 

and placed such Consent Agreement on the public record for a period of thirty
(30) days for the receipt and consideration of public comments, now in further
conformity with the procedure described in Commission Rule 2.34, 16 C.F.R.
§ 2.34, the Commission hereby makes the following jurisdictional findings and
issues the following Decision and Order (“Order”):

 

1.             Respondent Cephalon is a corporation organized, existing and
doing business under and by virtue of the laws of the State of Delaware, with
its offices and principal place of business located at 145 Brandywine Parkway,
West Chester, Pennsylvania 19380.

 

2.             Respondent CIMA is a corporation organized, existing and doing
business under and by virtue of the laws of the State of Delaware, with its
offices and principal place of business located at 10000 Valley View Road, Eden
Prairie, Minnesota 55344.

 

3.             The Federal Trade Commission has jurisdiction over the subject
matter of this proceeding and of Respondents, and the proceeding is in the
public interest.

 

ORDER

 

IT IS ORDERED that, as used in this Order, the following definitions shall
apply:

 

A.                 “Cephalon” means Cephalon, Inc., its directors, officers,
employees, agents, representatives, predecessors, successors, and assigns; its
joint ventures, subsidiaries, divisions, groups and affiliates controlled by
Cephalon, Inc. (including, but not limited to, MergerCo), and the respective
directors, officers, employees, agents, representatives, successors, and assigns
of each.  After the Effective Date, the term “Cephalon” shall include CIMA.

 

B.                   “CIMA” means CIMA LABS INC., its directors, officers,
employees, agents, representatives, predecessors, successors, and assigns; its
joint ventures, subsidiaries, divisions, groups and affiliates controlled by
CIMA LABS, INC., and the respective directors, officers, employees, agents,
representatives, successors, and assigns of each.

 

C.                   “Respondents” means Cephalon and CIMA, individually and
collectively.

 

D.                  “Commission” means the Federal Trade Commission.

 

E.                    “Barr” means Barr Laboratories, Inc., a corporation
organized, existing, and doing business under and by virtue of the laws of the
State of Delaware, having its principal place of business located at Two Quaker
Road, P.O. Box 2900, Pomona, New York 10970.

 

F.                    “Acquisition” means the acquisition contemplated by the
“Agreement and Plan of Merger” dated as of November 3, 2003, by and among
Cephalon, CIMA and MergerCo (“Acquisition Agreement”), whereby Cephalon agreed
to acquire CIMA.

 

2

--------------------------------------------------------------------------------


 

 

 

G.                   “Agency(ies)” means any governmental regulatory authority
or authorities in the world responsible for granting approval(s), clearance(s),
qualification(s), license(s) or permit(s) for any aspect of the research,
Development, manufacture, marketing, distribution or sale of  Oral Opioid
Fentanyl.  The term “Agency” includes, but is not limited to, the United States
Food and Drug Administration (“FDA”) and the United States Drug Enforcement
Administration (“DEA”).

 

H.                  “Application”, “New Drug Application” (“NDA”), “Abbreviated
New Drug Application” (“ANDA”), “Supplemental New Drug Application” (“SNDA”), or
“Marketing Authorization Application” (“MAA”) mean the applications for a
Product filed or to be filed with the FDA pursuant to 21 C.F.R. Part 314, or its
foreign Agency equivalent, and all supplements, amendments, and revisions
thereto, any preparatory work, drafts and data necessary for the preparation
thereof, and all correspondence between Respondents and the FDA or other Agency
relative thereto.

 

I.                       “Approvable Letter” means a letter from the FDA that an
Application is basically approvable as described in 21 C.F.R. Part 314.110.

 

J.                      “Approval Letter” means a letter from the FDA approving
an Application as described in 21 C.F.R. Part 314.105.

 

K.                  “Closing Date” means the date on which Respondents (or a
Divestiture Trustee) and a Commission-approved Acquirer consummate a transaction
to grant, license, deliver or otherwise convey relevant assets pursuant to this
Order.  (Pursuant to Paragraph II.A. of this Order, the Closing Date is required
to occur not later than ten (10) Days after the Effective Date.)

 

L.                    “Commission-approved Acquirer” means the following:

 

1.         Barr, if Barr has not been rejected by the Commission pursuant to
Paragraph II.A. of this Order; or

 

2.               an entity approved by the Commission to acquire particular
assets that the Respondents are required to grant, license, deliver or otherwise
convey pursuant to this Order.

 

M.               “Confidential Business Information” means all information owned
by, or in the possession or control of, Respondents that is not in the public
domain and that is related to the research, Development, manufacture, marketing,
importation, exportation, supply, sales, sales support, or use of Oral Opioid
Fentanyl.

 

N.                  “Contract Manufacture” means the manufacture of Oral Opioid
Fentanyl to be supplied by Respondents or a Designee specifically identified in
this Order for sale to the Commission-

 

3

--------------------------------------------------------------------------------


 

approved Acquirer.

 

O.                  “Day(s)” means the period of time prescribed under this
Order as computed pursuant to 16 C.F.R. § 4.3 (a).

 

P.                    “Designee” means any entity other than the Respondent(s)
that will manufacture Oral Opioid Fentanyl for a Commission-approved Acquirer.

 

Q.                  “DD5” means the Product in preclinical development by
Respondent Cephalon as of the Effective Date that is a buccal patch formulation
comprising Fentanyl and is designated “DD5.”

 

R.                   “Development” means all preclinical and clinical drug
development activities (including formulation), including test method
development and stability testing, toxicology, bioequivalency, formulation,
process development, manufacturing scale-up, development-stage manufacturing,
quality assurance/quality control development, statistical analysis and report
writing, conducting clinical trials for the purpose of obtaining any and all
approvals, licenses, registrations or authorizations from any Agency necessary
for the manufacture, use, storage, import, export, transport, promotion,
marketing and sale of a Product (including any governmental price or
reimbursement approvals), Product approval and registration, and regulatory
affairs related to the foregoing.  “Develop” means to engage in Development.

 

S.                    “Direct Cost” means the cost of direct labor and direct
material used to provide the relevant assistance or service.

 

T.                   “Divestiture Trustee” means a trustee appointed by the
Commission pursuant to the relevant provisions of this Order.

 

U.                  “Drug Master Files” means the information submitted to the
FDA as described in 21 C.F.R. Part 314.420 related to a Product.

 

V.                   “Effective Date” means the earlier of the following dates:

 

1. the date the Respondents close on the Acquisition Agreement; or

 

2. the date the merger contemplated by the Acquisition Agreement becomes
effective by filing the certificate of merger with the Secretary of State of the
State of Delaware.

 

W.              “Fentanyl” means the chemical substance known by the
international non-proprietary name fentanyl citrate and/or all pharmaceutically
active derivatives thereof including, without limitation, esters, salts,
hydrates, solvates, polymorphs, prodrugs, metabolites and isomers thereof and
all hydrates, solvates, polymorphs, prodrugs and isomers of such salts.

 

4

--------------------------------------------------------------------------------


 

X.                  “Field” means the prevention, treatment, diagnosis, or
control of a particular medical condition.

 

Y.                   “Final FDA Approval” means approval of a Product by the FDA
pursuant the Federal Food, Drug, and Cosmetic Act § 505(b), 21 U.S.C. 355(b).

 

Z.                   “Final Finished Form” means a Product packaged in final
form and ready for sale by the Commission-approved Acquirer to the
Commission-approved Acquirer’s ultimate customer (other than for the addition of
the Commission-approved Acquirer’s specific packaging and/or labeling).

 

AA.       “Generic Entrant Forbearance Date” means the earlier of the following
dates:

 

1. August 3, 2007; or

 

2. one hundred eighty (180) Days after the Marketing Licensing Date.

 

BB.           “Governmental Entity” means any Federal, state, local or non-U.S.
government or any court, legislature, governmental agency or governmental
commission or any judicial or regulatory authority of any government.

 

CC.           “Interim Monitor” means a monitor appointed by the Commission
pursuant to Paragraph III of this Order.

 

DD.         “Law” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law by any Governmental Entity.

 

EE.             “Marketing Licensing Date” means the following dates:

 

1.     with respect to Substantially Sugar-Free Formulations of Oral Opioid
Fentanyl, the earliest of the following dates:

 

a.     the date of Final FDA Approval of OVF;

 

b.     the date of notice of a withdrawal of approval by the FDA of NDA No.
20-747; or

 

c.               the date of Final FDA Approval of a Substantially Sugar-Free
Formulation of Oral Opioid Fentanyl (unless, at least sixty (60) Days prior to
the occurrence of the Marketing Licensing Date with respect to all other
formulations of Oral Opioid Fentanyl (as determined below), the FDA determines
such formulation is therapeutically equivalent to other formulations of Oral
Opioid Fentanyl already approved by the FDA, i.e., the FDA determines that any
actual or potential bioequivalence problems have been resolved with adequate
evidence supporting bioequivalence);

 

5

--------------------------------------------------------------------------------


 

 

 

provided, however, that should Marketing Licensing Date with respect to
Substantially Sugar-Free Formulations of Oral Opioid Fentanyl (as determined
above) occur prior to the occurrence of the Marketing Licensing Date with
respect to all other formulations of Oral Opioid Fentanyl (as determined below),
then the Marketing Licensing Date for the Sugar-Free Formulations of Oral Opioid
Fentanyl shall instead be defined to be the same date as Marketing Licensing
Date with respect to all other formulations of Oral Opioid Fentanyl (as
determined below); and

 

2.     with respect to all other formulations of Oral Opioid Fentanyl the
earliest of the following dates:

 

a.               the date of Final FDA Approval of OVF;

 

b.              September 5, 2006, if Respondents are not granted Pediatric
Exclusivity with respect to Oral Opioid Fentanyl; or

 

c.               February 3, 2007, if Respondents are granted Pediatric
Exclusivity with respect to Oral Opioid Fentanyl,

 

provided, however, if Respondents have not obtained Final FDA Approval of a
Substantially Sugar-Free Formulation of Oral Opioid Fentanyl on or before the
later of the following dates:  (1) July 1, 2005; or (2) one hundred eighty (180)
Days from the date of an Approvable Letter for a Substantially Sugar-Free
Formulation of Oral Opioid Fentanyl issued to the Respondents (but only if such
Approvable Letter is issued on or before July 1, 2005), then the Marketing
Licensing Date with respect to Substantially Sugar Free Formulations and all
other formulations of Oral Opioid Fentanyl shall be no later than September 5,
2006.

 

FF.             “Not Approvable Letter” means a letter from the FDA that an
Application may not be approved, as described in 21 C.F.R. Part 314.120.

 

GG.           “Oral Opioid Fentanyl” means all Products that contain the active
pharmaceutical ingredient Fentanyl and any dose form, presentation or line
extension thereof existing as of the Effective Date.  The term “Oral Opioid
Fentanyl” also includes all Products marketed or in Development by Respondent
Cephalon on or before the Effective Date that contain active pharmaceutical
ingredient Fentanyl and are planned to be marketed for use in the Field of pain
management.  This includes all sugar-free versions of such Products (except
where this Order specifically differentiates between Substantially Sugar-Free
Formulation(s) and other formulations of the Products); provided, however, the
term “Oral Opioid Fentanyl” does not include the following:  (1) Products that
were owned or controlled by Respondent CIMA prior to the Effective Date and that
were not owned or controlled by Respondent Cephalon

 

6

--------------------------------------------------------------------------------


 

prior to such date; and (2) Respondent Cephalon’s Product DD5.

 

HH.         “Oral Opioid Fentanyl Assets” means all of Respondent Cephalon’s
rights in and to all Product Intellectual Property and Product Manufacturing
Technology related to Respondent Cephalon’s business in the United States
related to the Oral Opioid Fentanyl to the extent legally transferable,
including the research, Development, manufacture, distribution, marketing or
sale of Oral Opioid Fentanyl, including, without limitation, the following:

 

1.               license(s) to all Product Intellectual Property;

 

2.               Right of Reference or Use to the Drug Master Files including,
but not limited to, the pharmacology and toxicology data contained in all
Applications, NDAs, ANDAs, SNDAs and MAAs;

 

3.               Rights of Reference or Use (if such rights exist) to
information similar to the Drug Master Files submitted to any Agency other than
the FDA;

 

4.               copies of all Product Scientific and Regulatory Material;

 

5.               licenses to all Product Manufacturing Technology;

 

6.               copies of all Respondents’ books, records and files related to
the foregoing, including, but not limited to, the following specified documents:

 

a.               the Product Registrations;

 

b.              Drug Master Files, including, but not limited to, the
pharmacology and toxicology data contained in all Applications, NDAs, ANDAs,
SNDAs and MAAs; all data submitted to and all correspondence with the FDA and
other Agencies; all validation documents and data; including, without
limitation, clinical data, and quality control histories pertaining to Oral
Opioid Fentanyl owned by, or in the possession or control of, Respondents, or to
which Respondents have a right of access, in each case such as is in existence
as of the Closing Date;

 

provided, however, the Oral Opioid Fentanyl Assets do not include the
following:  (1) businesses and assets that were owned or controlled by
Respondent CIMA prior to the Effective Date and that were not owned or
controlled by Respondent Cephalon prior to such date; and (2) and assets solely
related to Respondent Cephalon’s Product DD5.

 

II.                   “Oral Opioid Fentanyl Core Employees” means Product
Manufacturing Employees, and Product Research and Development Employees.

 

7

--------------------------------------------------------------------------------


 

JJ.                 “Oral Opioid Fentanyl License and Supply Agreement” means
the “License and Supply Agreement” by and between Cephalon Inc. and Barr
Laboratories, Inc. dated July 7, 2004, and all amendments, exhibits,
attachments, agreements, and schedules thereto, related to the Oral Opioid
Fentanyl Assets to be granted, licensed, delivered, or otherwise conveyed, that
have been approved by the Commission to accomplish the requirements of this
Order.  The Oral Opioid Fentanyl License and Supply Agreement is attached to
this Order as non-public Appendix I.

 

KK.         “Oral Opioid Fentanyl Releasee(s)” means the Commission-approved
Acquirer or any entity controlled by or under common control with the
Commission-approved Acquirer, or any licensees, sublicensees, manufacturers,
suppliers, distributors, and customers of the Commission-approved Acquirer, or
of such Commission-approved Acquirer-affiliated entities.

 

LL.             “Oral Opioid Risk Management Program” means a strategic safety
program designed to decrease product risk by using one or more interventions or
tools beyond the package insert, which program may be modified or amended from
time to time and may be a condition of Final FDA Approval.

 

MM.   “OVF” means the Product, OraVescent® Fentanyl, under development by
Respondent CIMA that contains Fentanyl and is formulated with an effervescent
agent and is the subject of an IND No. 65,447 or any other IND subsequently
filed by Respondents.

 

NN.         “Patents” means all patents, patent applications and statutory
invention registrations, in each case existing as of the Effective Date (except
where this Order specifies a different time), and includes all reissues,
divisions, continuations, continuations-in-part, substitutions, reexaminations,
restorations, and /or patent term extensions thereof, all inventions disclosed
therein, all rights therein provided by international treaties and conventions,
and all rights to obtain and file for patents and registrations thereto in the
United States, related to a Product of or owned by Respondent Cephalon as of the
Effective Date.

 

OO.         “Pediatric Exclusivity” means exclusivity obtained in accordance
with the requirements of Federal Food, Drug, and Cosmetic Act § 505a, 21 U.S.C.
355a.

 

PP.             “Product” means any pharmaceutical, biological, or genetic
composition containing any formulation or dosage of a compound referenced as its
pharmaceutically, biologically or genetically active ingredient.

 

QQ.         “Product Employee Information” means the following:

 

1.               a complete and accurate list containing the name of each
relevant employee as of the execution date of the related Remedial Agreement. 
This list shall be organized by the relevant respective employee categories
defined in this Order, (i.e., “Product

 

8

--------------------------------------------------------------------------------


 

Manufacturing Employees,” or “Product Research and Development Employees,” as
applicable);

 

2.               with respect to each such employee the following information:

 

a.               job title or position held;

 

b.              a specific description of the employee’s responsibilities
related to Oral Opioid Fentanyl; provided, however, in lieu of this description,
Respondents may provide the employee’s most recent performance appraisal.

 

RR.           “Product Intellectual Property” means all of the following related
to the Product(s):

 

1.               Patents;

 

2.               Product Trademarks;

 

3.               trade secrets, know-how, techniques, data, inventions,
practices, methods and other confidential or proprietary technical, business,
research, Development and other information; and

 

4.               rights to obtain and file for Patents and registrations
thereof;

 

provided, however, “Product Intellectual Property” does not include the names
“CIMA”, “Cephalon,” or the names of any other corporations or companies owned by
Respondents or related logos to the extent used on other of Respondent CIMA’s or
Respondent Cephalon’s Products;

 

provided further, however, “Product Intellectual Property” does not include the
trade name Actiq®.

 

SS.             “Product Manufacturing Employees” means all salaried employees
of Respondent(s) who directly participated (irrespective of the portion of
working time involved) in the manufacture of the Oral Opioid Fentanyl,
including, but not limited to, the Senior Director of Commercial Manufacturing,
the Associate Director of Production Planning, and the Manager of Commercial
Manufacturing, and all those involved in the quality assurance and quality
control of the Oral Opioid Fentanyl, within the eighteen (18) month period
immediately prior to the Closing Date.

 

TT.           “Product Manufacturing Technology” means all technology, trade
secrets, know-how, and proprietary information (whether patented, patentable or
otherwise) related to the manufacture (including all equipment used to
manufacture a Product in Final Finished Form), validation, packaging, release
testing, stability and shelf life of Oral Opioid Fentanyl,

 

9

--------------------------------------------------------------------------------


 

including all product formulations, in existence and in the possession of
Respondents as of the Closing Date, product specifications, processes, product
designs, plans, trade secrets, ideas, concepts, manufacturing, engineering and
other manuals and drawings, standard operating procedures, flow diagrams,
chemical, pharmacological, toxicological, pharmaceutical, physical and
analytical, safety, efficacy, bioequivalency, quality assurance, quality control
and clinical data, research records, compositions, annual product reviews,
process validation reports, analytical method validation reports, specifications
for stability trending and process controls, testing and reference standards for
impurities in and degradation of products, technical data packages, chemical and
physical characterizations, dissolution test methods and results, formulations
for administration, clinical trial reports, regulatory communications and
labeling and all other information related to the manufacturing process, and
supplier lists.

 

UU.         “Product Research and Development Employees” means all employees of
Respondent(s) who directly participated (irrespective of the portion of working
time involved) in the research, Development, regulatory approval process, or
clinical studies of Oral Opioid Fentanyl within the eighteen (18) month period
immediately prior to the Closing Date.

 

VV.           “Product Scientific and Regulatory Material” means all
technological, scientific, chemical, biological, pharmacological, toxicological,
regulatory and clinical trial materials and information related to Oral Opioid
Fentanyl, and full rights to use such materials, in any and all jurisdictions.

 

WW.     “Product Trademark(s)” means the following as related to Oral Opioid
Fentanyl:

 

1.               the U.S. Trademark Registration No. 2,622,734 as needed for a
single dose entity of any generic version of Oral Opioid Fentanyl;

 

2.               at the Commission-approved Acquirer’s option, any trademark or
trade dress covering the size, shape and color of a single dose entity of any
generic version of Oral Opioid Fentanyl;

 

3.               the Oral Opioid Risk Management Program; and

 

4.               the appearance, structure, textual or graphical content and/or
color scheme of any labeling, dosing information, product inserts, storage
containers and/or other materials, to the extent that the FDA or and other
Agency requires the Commission-approved Acquirer to duplicate such appearance,
structure, textual or graphical content and/or color scheme of any labeling,
dosing information, product inserts, storage containers and/or other materials.

 

XX.         “Proposed Acquirer” means an entity proposed by the Respondents (or
a Divestiture Trustee) to the Commission and submitted for the approval of the
Commission as the acquirer for

 

10

--------------------------------------------------------------------------------


 

particular assets required to be granted, licensed, delivered or otherwise
conveyed by Respondents pursuant to this Order.

 

YY.           “Remedial Agreement” means the following:

 

1.               the Oral Opioid Fentanyl License and Supply Agreement, if such
agreement has not been rejected by the Commission pursuant to Paragraph II.A. of
this Order; or

 

2.               any agreement between a Respondent(s) and a Commission-approved
Acquirer (or between a Divestiture Trustee and a Commission-approved Acquirer)
that has been approved by the Commission to accomplish the requirements of this
Order, and all amendments, exhibits, attachments, agreements, and schedules
thereto, related to the relevant assets to be granted, licensed, delivered or
otherwise conveyed that have been approved by the Commission to accomplish the
requirements of this Order.

 

ZZ.           “Right of Reference or Use” means the authority to rely upon, and
otherwise use, an investigation for the purpose of obtaining approval of an
Application, including the ability to make available the underlying raw data
from the investigation for FDA audit.

 

AAA.               “Substantially Sugar-Free Formulation(s)” means either of the
following:

 

1.               a Product containing less than one-half (0.5) grams of Sugar(s)
per dosage; or

 

2.     a Product approved by the FDA for labeling as “Sugar-Free.”

 

BBB.   “Sugar(s)” means the sum of all free mono- and disaccharides (such as
glucose, fructose, lactose, and sucrose) as defined in 21 C.F.R.
§101.9(c)(6)(ii).

 

CCC.   “Supply Cost” means the manufacturer’s average direct per unit cost of
manufacturing the Product plus costs of manufacturing the Product that are
directly attributable to FDA regulatory, quality control and compliance. 
“Supply Cost” shall expressly exclude any intracompany business transfer profit.

 

DDD.    “Third Party(ies)” means any private entity other than the following: 
(1) the Respondents, or (2) the Commission-approved Acquirer.

 

II.

 

IT IS FURTHER ORDERED that:

 

A.                     Not later than ten (10) Days after the Effective Date,
Respondents shall grant irrevocable, perpetual, fully paid-up and royalty-free
license(s) in the United States to the Oral Opioid

 

11

--------------------------------------------------------------------------------


 

Fentanyl Assets and shall grant, license, deliver or otherwise convey the Oral
Opioid Fentanyl Assets, absolutely and in good faith, on a non-exclusive basis
to Barr pursuant to and in accordance with the Oral Opioid Fentanyl License and
Supply Agreement (which agreement shall not vary or contradict, or be construed
to vary or contradict, the terms of this Order, it being understood that nothing
in this Order shall be construed to reduce any rights or benefits of Barr or to
reduce any obligations of Respondents under such agreement).  Such licenses
shall be effective as follows:

 

1.               as of the Closing Date, as to Barr’s rights to manufacture and
Develop Oral Opioid Fentanyl using the Oral Opioid Fentanyl Assets; and

 

2.               not later than the Marketing Licensing Date, as to Barr’s
rights to distribute, market or sell Oral Opioid Fentanyl using the Oral Opioid
Fentanyl Assets.

 

If Respondents do not grant, license, deliver or otherwise convey the Oral
Opioid Fentanyl Assets to Barr within ten (10) Days after the Effective Date as
provided above, the Commission may, pursuant to Paragraph IV of this Order,
appoint a Divestiture Trustee to license, grant, deliver and otherwise convey
the Oral Opioid Fentanyl Assets;

 

provided, however, that, if Respondents have granted, licensed, delivered or
otherwise conveyed the Oral Opioid Fentanyl Assets to Barr prior to the date
this Order becomes final, and if, at the time the Commission determines to make
this Order final, the Commission notifies Respondents that Barr is not an
acceptable purchaser of the Oral Opioid Fentanyl Assets, then Respondent shall
immediately rescind the transaction with Barr and shall grant, license, deliver
or otherwise convey the Oral Opioid Fentanyl Assets within six (6) months from
the date the Order becomes final, absolutely and in good faith, at no minimum
price, to a Commission-approved Acquirer and only in a manner that receives the
prior approval of the Commission;

 

provided further, however, that if the Respondents have granted, licensed,
delivered or otherwise conveyed the Oral Opioid Fentanyl Assets to Barr prior to
the date this Order becomes final, and if, at the time the Commission determines
to make this Order final, the Commission notifies the Respondents that the
manner in which the grant, license, delivery or conveyance was accomplished is
not acceptable, the Commission may direct the Respondents, or appoint a
Divestiture Trustee, pursuant to Paragraph IV of this Order, to effect such
modifications to the manner of granting, licensing, delivery or conveyance of
the Oral Opioid Fentanyl Assets to Barr (including, but not limited to, entering
into additional agreements or arrangements) as the Commission may be necessary
to satisfy the requirements of this Order.

 

B.                       Not later than ten (10) Days after the Closing Date,
Respondents shall begin to deliver to the Commission-approved Acquirer, at
Respondent’s expense, copies of all Confidential Business Information related to
the Product Manufacturing Technology, Product Scientific and Regulatory
Material, and Product Trademarks related to Oral Opioid Fentanyl Assets.

 

12

--------------------------------------------------------------------------------


 

Not later than one hundred eighty (180) Days after the Closing Date, Respondents
shall complete delivery of all such Confidential Business Information to the
Commission-approved Acquirer and certify to the Commission that such delivery
has occurred in accordance with this Order.  Respondents shall deliver such
Confidential Business Information as follows:  (1) in good faith; (2) as soon as
practicable, avoiding any delays in transmission of the respective information;
and (3) in a manner that insures its completeness and accuracy and that fully
preserves its usefulness.  Pending complete delivery of all such Confidential
Business Information to the Commission-approved Acquirer, Respondents shall
provide the Commission-approved Acquirer and the Interim Monitor (if any has
been appointed) with access to all such Confidential Business Information and
employees that possess or are able to locate such information for the purposes
of identifying the books, records, and files related to the Oral Opioid Fentanyl
Assets that contain such Confidential Business Information and facilitating the
delivery in a manner consistent with this Order.

 

C.                       Respondents shall not enforce any agreement against a
Third Party or the Commission-approved Acquirer to the extent that such
agreement may limit or otherwise impair the ability of the Commission-approved
Acquirer to acquire the Product Manufacturing Technology or related equipment
from the Third Party.  Such agreements include, but are not limited to,
agreements with respect to the disclosure of Confidential Business Information
related to the Product Manufacturing Technology.

 

D.                      Not later than ten (10) Days after the Effective Date,
Respondents shall grant a release to each Third Party that is subject to an
agreement as described in Paragraph II.C. that allows the Third Party to provide
the relevant Product Manufacturing Technology or related equipment to the
Commission-approved Acquirer.  Within five (5) Days of the execution of each
such release, Respondents shall provide a copy of the release to the
Commission-approved Acquirer.

 

E.                        Any Remedial Agreement that has been approved by the
Commission between Respondents (or a Divestiture Trustee) and a
Commission-approved Acquirer of the Oral Opioid Fentanyl Assets shall be deemed
incorporated into this Order, and any failure by Respondents to comply with any
term of such Remedial Agreement related to the Oral Opioid Fentanyl Assets shall
constitute a failure to comply with this Order.

 

F.                        Respondents shall include in any Remedial Agreement
related to the Oral Opioid Fentanyl Assets the following provisions:

 

1.               At the Commission-approved Acquirer’s Option, Respondents shall
Contract Manufacture and deliver to the Commission-approved Acquirer, in a
timely manner and under reasonable terms and conditions, a supply of Oral Opioid
Fentanyl, including such Product in Final Finished Form, at Respondents’ Supply
Cost, for a period of time sufficient to allow the Commission-approved Acquirer
(or the Designee of the Commission-approved Acquirer) to obtain all FDA
approvals necessary to manufacture

 

13

--------------------------------------------------------------------------------


 

Oral Opioid Fentanyl independently of Respondents; provided, however,
Respondents’ obligation to Contract Manufacture shall not exceed six (6) years
from the Closing Date.

 

2.               After the Closing Date and continuing for the term of the
Contract Manufacture related to Oral Opioid Fentanyl, Respondents will make
inventory of Oral Opioid Fentanyl available for sale or resale only to the
Commission-approved Acquirer (other than for use in Respondents’ own business
related to Oral Opioid Fentanyl).

 

3.               The Respondents’ obligation to supply Oral Opioid Fentanyl to
the Commission-approved Acquirer shall take priority over the manufacture and
supply of Oral Opioid Fentanyl for Respondents’ own use or sale.

 

4.               Respondents shall make representations and warranties to the
Commission-approved Acquirer that the Oral Opioid Fentanyl supplied through
Contract Manufacture pursuant to the Remedial Agreement meets current good
manufacturing practices of the FDA, as set forth in 21 C.F.R. Parts 210 and
211.  Respondents shall agree to indemnify, defend and hold the
Commission-approved Acquirer harmless from any and all suits, claims, actions,
demands, liabilities, expenses or losses alleged to result from the failure of
the Oral Opioid Fentanyl supplied to the Commission-approved Acquirer pursuant
to the Remedial Agreement by the Respondents to meet such specifications.  This
obligation shall be contingent upon the Commission-approved Acquirer giving
Respondents prompt, adequate notice of such claim and cooperating fully in the
defense of such claim.  The Remedial Agreement shall be consistent with the
obligations assumed by Respondents under this Order; provided, however,
Respondents may reserve the right to control the defense of any such litigation,
including the right to settle the litigation, so long as such settlement is
consistent with the Respondents’ responsibilities to supply Oral Opioid Fentanyl
in the manner required by this Order; provided further, however, this obligation
shall not require Respondents to be liable for any negligent act or omission of
the Commission-approved Acquirer or for any representations and warranties,
express or implied, made by the Commission-approved Acquirer that exceed the
representations and warranties made by the Respondents to the
Commission-approved Acquirer.

 

5.               Respondents shall make representations and warranties to the
Commission-approved Acquirer that Respondents will hold harmless and indemnify
the Commission-approved Acquirer for any liabilities including, but not limited
to, indirect damages, special damages, consequential damages, lost profits,
legal fees and costs resulting from the failure by Respondents to deliver Oral
Opioid Fentanyl in a timely manner as required by the Remedial Agreement unless
Respondents can demonstrate that their failure was entirely beyond the control
of the Respondents and in no part the result of negligence or willful misconduct
by Respondents.

 

6.               During the term of the Contract Manufacture between Respondents
and the Commission-approved Acquirer, upon request of the Commission-approved
Acquirer or Interim

 

14

--------------------------------------------------------------------------------


 

Monitor (if applicable), Respondents shall make available to the
Commission-approved Acquirer or the Interim Monitor all records that relate to
the manufacture of Oral Opioid Fentanyl that are generated or created after the
Closing Date.

 

7.               Upon reasonable notice and request from the Commission-approved
Acquirer to the Respondents, Respondents shall provide in a timely manner at no
greater than Direct Cost the following:

 

a.               assistance and advice to enable the Commission-approved
Acquirer (or the Designee of the Commission-approved Acquirer) to obtain all
necessary permits and approvals from any Agency or Governmental Entity to
manufacture and sell Oral Opioid Fentanyl;

 

b.              assistance to the Commission-approved Acquirer (or the Designee
of the Commission-approved Acquirer) to manufacture Oral Opioid Fentanyl in
substantially the same manner and quality employed or achieved by Respondent
Cephalon; and

 

c.               consultation with knowledgeable employees of Respondents and
training, at the request of the Commission-approved Acquirer and at a facility
chosen by the Commission-approved Acquirer, until the Commission-approved
Acquirer (or the Designee of the Commission-approved Acquirer) obtains all FDA
approvals necessary to manufacture Oral Opioid Fentanyl independently of the
Respondents and sufficient to satisfy management of the Commission-approved
Acquirer that its personnel (or the Designee’s personnel) are adequately trained
in the manufacture of Oral Opioid Fentanyl.

 

8.               Upon reasonable notice and request from the Commission-approved
Acquirer to the Respondents, after the Marketing Licensing Date, Respondent
shall provide in a timely manner, at no greater than Direct Cost, assistance
with knowledgeable employees of the relevant Respondent to assist the
Commission-approved Acquirer to defend against, respond to, or otherwise
participate in any litigation related to the Product Intellectual Property
related to Oral Opioid Fentanyl.

 

9.               Respondents shall covenant to the Commission-approved Acquirer
that, after the Marketing Licensing Date (except for the manufacture and
Development of Oral Opioid Fentanyl, in which case, the covenant shall begin as
of the Closing Date), Respondents shall not join, or file, prosecute or maintain
any suit, in Law or equity, against the Commission-approved Acquirer or the Oral
Opioid Fentanyl Releasee(s) for the research, Development, manufacture, use,
import, distribution, or sale of Oral Opioid Fentanyl (but only as to those
Products that are commercialized or in Development as of the Closing Date) under
Patents that:

 

15

--------------------------------------------------------------------------------


 

a.               are owned or licensed by Respondent Cephalon as of immediately
prior to the closing on the acquisition of CIMA; or

 

b.              may be assigned, granted, licensed, or otherwise conveyed to
Respondents after the Effective Date, if such suit would have the potential to
interfere with the Commission-approved Acquirer’s freedom to practice in the
research, Development, manufacture, use, import, sale, marketing or distribution
of Oral Opioid Fentanyl (but only as to those Products that are commercialized
or in Development as of the Closing Date) in the Field of pain management.

 

10.         Respondents shall covenant to the Commission-approved Acquirer that,
after the Marketing Licensing Date (except for the manufacture and Development
of Oral Opioid Fentanyl, in which case, the covenant shall begin as of the
Closing Date):

 

a.               any Third Party assignee or licensee of the above-described
Patents shall agree to provide a covenant not to sue the Oral Opioid Fentanyl
Releasees, at least as protective as those extended pursuant to the preceding
Paragraph II.F.9, as a condition of such assignment or license; and

 

b.              with respect to any Third Party rights licensed to Respondents
as of or after the Effective Date, and as to which Respondents do not control
the right of prosecution of any suit, legal or other action, Respondents shall
not actively induce, assist or participate in any suit, legal or other action or
proceeding relating to the Oral Opioid Fentanyl Products (but only as to those
Products that are commercialized or in Development as of the Closing Date)
against the Oral Opioid Releasees, unless required by Law or contract (such
contract not to be solicited or entered into for the purpose of circumventing
any of the requirements of this Order).

 

provided, however, that if the Oral Opioid Fentanyl License and Supply Agreement
is the Remedial Agreement for the Oral Opioid Fentanyl Assets, then Respondents
shall be deemed to have complied with any of the Supply Cost and Direct Cost
requirements described in this Paragraph II.F. by complying with the such cost
provisions as provided in the Oral Opioid Fentanyl License and Supply Agreement.

 

G.             For a period from the Closing Date until August 3, 2007, (“the
Oral Opioid Fentanyl Access Period”), Respondents shall provide the
Commission-approved Acquirer with the opportunity to enter into employment
contracts with the Oral Opioid Fentanyl Core Employees.  Respondents shall
remove any impediments within the control of Respondents that may deter these
employees from accepting employment with the Commission-approved Acquirer,
including, but not limited to, any non-compete provisions of employment or other
contracts with Respondents that would affect the ability of those individuals to
be employed by the Commission-approved Acquirer.

 

16

--------------------------------------------------------------------------------


 

H.            Not later than the earlier of the following dates:  (1) ten (10)
Days after notice by staff of the Commission to the Respondents to provide the
Product Employee Information; or (2) ten (10) Days after the Closing Date,
Respondents shall provide the Commission-approved Acquirer or the Proposed
Acquirer the Product Employee Information related to the Oral Opioid Fentanyl
Core Employees.  Failure by Respondents to provide the Product Employee
Information for any relevant employee within the time provided herein shall
extend the Oral Opioid Fentanyl Access Period with respect to that employee in
an amount equal to the delay.

 

I.                 Prior to the Closing Date, Respondents shall secure all
consents and waivers from all Third Parties that are necessary for the licensing
of the Oral Opioid Fentanyl Assets to the Commission-approved Acquirer, or for
the continued research, Development, manufacture, use, import, sale, marketing
or distribution of Oral Opioid Fentanyl by the Commission-approved Acquirer.

 

J.                Upon reasonable notice and request from the
Commission-approved Acquirer to the Respondents, Respondents shall provide (in a
timely manner and at no greater than Direct Cost) to the Commission-approved
Acquirer consultation with, assistance, training, and advice from, knowledgeable
employees of Respondents with respect to the Development and manufacture of Oral
Opiod Fentanyl, that the Commission-approved Acquirer might reasonably need in
order to receive and use the Oral Opioid Fentanyl Assets in a manner consistent
with this Order, and shall continue providing such consultation, assistance,
training and advice, at the request of the Commission-approved Acquirer, until
the Commission-approved Acquirer (or the Designee of the Commission-approved
Acquirer) is fully validated, qualified, and approved by the FDA, and able to
manufacture Oral Opioid Fentanyl independently of the Respondents.

 

K.            Pending the granting, licensing, delivery or conveyance of the
Oral Opioid Fentanyl Assets, Respondents shall take such actions as are
necessary to maintain the full economic viability, marketability and
competitiveness of the business associated with the Oral Opioid Fentanyl Assets,
to minimize any risk of loss of competitive potential for the business
associated with the Oral Opioid Fentanyl Assets, and to prevent the destruction,
removal, wasting, deterioration, or impairment of any of the Oral Opioid
Fentanyl Assets except for ordinary wear and tear.

 

L.              After the Marketing Licensing Date (except for the manufacture
and Development of Oral Opioid Fentanyl, in which case, this Paragraph shall
apply as of the Closing Date), Respondents shall not join, or file, prosecute or
maintain any suit, in Law or equity, against the Commission-approved Acquirer or
the Oral Opioid Fentanyl Releasee(s) for the research, Development, manufacture,
use, import, sale, marketing or distribution of Oral Opioid Fentanyl (but only
as to those Products that are commercialized or in Development as of the Closing
Date) under the following:

 

1.               any Patents owned or licensed by Respondents as of the
Effective Date or acquired after

 

17

--------------------------------------------------------------------------------


 

the Effective Date that claim the use of Oral Opioid Fentanyl in the Field of
pain management; or

 

2.               that claim any aspect of the research, Development,
manufacture, use, import, sale, marketing, or distribution of Oral Opioid
Fentanyl other than such Patents that claim inventions conceived by and reduced
to practice by Respondents’ employees after the Effective Date.

 

M.         Respondents shall maintain manufacturing facilities for the Oral
Opioid Fentanyl finished drug product, that are validated, qualified and
approved by the FDA, and fully capable of producing Oral Opioid Fentanyl
finished drug product and shall Contract Manufacture and supply such finished
drug product to the Commission-approved Acquirer until the Commission-approved
Acquirer (or the Designee of the Commission-approved Acquirer) is fully
validated, qualified and approved by the FDA and able to manufacture Oral Opioid
Fentanyl finished drug product in a facility that is independent of Respondents;

 

provided, however, this obligation shall not exceed six (6) years from the
Closing Date;

 

provided further, however, the Commission may eliminate, or further limit the
duration of, the Respondent’s obligation under this provision should the
Commission determine that the Commission-approved Acquirer is not using
commercially reasonable best efforts to secure the FDA approvals necessary to
manufacture Oral Opioid Fentanyl finished drug product in a facility that is
independent of Respondents.

 

N.            At any time after the Generic Entrant Forbearance Date,
Respondents shall not seek to enforce any Patent(s) related to Oral Opioid
Fentanyl that is filed pursuant to 21 U.S.C. § 355(b)(1) as a part of the
following:

 

1.               the NDA No. 20-747, as supplemented, or amended; or

 

2.               any Application filed by the Respondents for the purposes of
obtaining an approval to label a formulation of Oral Opioid Fentanyl as 
“Sugar-Free” or an equivalent labeling designation,

 

against any Third Party to the extent that such enforcement might prohibit,
limit, or otherwise impair the Third Party’s ability to commercialize a Product
under an ANDA filed by the Third Party that references such Patent(s) and the
Product listed under the above-referenced NDA; provided, however, that this
Paragraph shall not apply to Patents solely related to Substantially Sugar-Free
Formulations of Oral Opioid Fentanyl until Final FDA Approval of OVF.

 

O.            Not later than the Generic Entrant Forbearance Date, Respondents
shall make available to the public those patent applications filed by
Respondents, not already published, that are related

 

18

--------------------------------------------------------------------------------


 

to Oral Opioid Fentanyl.

 

P.              The purpose of the grant, license, delivery and conveyance of
the Oral Opioid Fentanyl Assets to a Commission-approved Acquirer is to create
an independent, viable and effective competitor in the relevant market in which
the Oral Opioid Fentanyl Assets were engaged at the time of the announcement of
the Acquisition, and to remedy the lessening of competition resulting from the
Acquisition as alleged in the Commission’s Complaint.

 

III.

 

IT IS FURTHER ORDERED that:

 

A.           At any time after Respondents sign the Consent Agreement in this
matter, the Commission may appoint a monitor (“Interim Monitor”) to assure that
Respondents expeditiously comply with all of their obligations and perform all
of their responsibilities as required by this Order, and the Remedial
Agreements.

 

B.             The Commission shall select the Interim Monitor, subject to the
consent of Respondents, which consent shall not be unreasonably withheld.  If
neither Respondent has opposed, in writing, including the reasons for opposing,
the selection of a proposed Interim Monitor within ten (10) Days after notice by
the staff of the Commission to Respondents of the identity of any proposed
Interim Monitor, Respondents shall be deemed to have consented to the selection
of the proposed Interim Monitor.

 

C.             Not later than ten (10) Days after the appointment of the Interim
Monitor, Respondents shall execute an agreement that, subject to the prior
approval of the Commission, confers on the Interim Monitor all the rights and
powers necessary to permit the Interim Monitor to monitor Respondents’
compliance with the relevant requirements of the Order in a manner consistent
with the purposes of the Order.

 

D.            If an Interim Monitors is appointed, Respondents shall consent to
the following terms and conditions regarding the powers, duties, authorities,
and responsibilities of the Interim Monitor:

 

1.               The Interim Monitor shall have the power and authority to
monitor Respondents’ compliance with the divestiture and asset maintenance
obligations and related requirements of the Order, and shall exercise such power
and authority and carry out the duties and responsibilities of the Interim
Monitor in a manner consistent with the purposes of the Order and in
consultation with the Commission.

 

2.               The Interim Monitor shall act in a fiduciary capacity for the
benefit of the Commission.

 

3.               The Interim Monitor shall serve until the later of:

 

19

--------------------------------------------------------------------------------


 

a.               the completion by Respondents of the divestiture of all
relevant assets required to be granted, licensed, delivered, or otherwise
conveyed pursuant to this Order in a manner that fully satisfies the
requirements of the Order and notification by the Commission-approved Acquirer
to the Interim Monitor that it is fully capable of producing the relevant
Product(s) acquired pursuant to a Remedial Agreement independently of
Respondents; or

 

b.              the completion by Respondents of the last obligation under the
Order pertaining to the Interim Monitor’s service;

 

provided, however, that the Commission may extend or modify this period as may
be necessary or appropriate to accomplish the purposes of the Order.

 

4.               Subject to any demonstrated legally recognized privilege, the
Interim Monitor shall have full and complete access to Respondents’ personnel,
books, documents, records kept in the normal course of business, facilities and
technical information, and such other relevant information as the Interim
Monitor may reasonably request, related to Respondents’ compliance with their
obligations under the Order, including, but not limited to, their obligations
related to the relevant assets.  Respondents shall cooperate with any reasonable
request of the Interim Monitor and shall take no action to interfere with or
impede the Interim Monitor’s ability to monitor Respondents’ compliance with the
Order.

 

5.               The Interim Monitor shall serve, without bond or other
security, at the expense of Respondents on such reasonable and customary terms
and conditions as the Commission may set.  The Interim Monitor shall have
authority to employ, at the expense of the Respondents, such consultants,
accountants, attorneys and other representatives and assistants as are
reasonably necessary to carry out the Interim Monitor’s duties and
responsibilities.

 

6.               Respondents shall indemnify the Interim Monitor and hold the
Interim Monitor harmless against any losses, claims, damages, liabilities, or
expenses arising out of, or in connection with, the performance of the Interim
Monitor’s duties, including all reasonable fees of counsel and other reasonable
expenses incurred in connection with the preparations for, or defense of, any
claim, whether or not resulting in any liability, except to the extent that such
losses, claims, damages, liabilities, or expenses result from misfeasance, gross
negligence, willful or wanton acts, or bad faith by the Interim Monitor.

 

7.               Respondents shall report to the Interim Monitor in accordance
with the requirements of this Order and/or as otherwise provided in any
agreement approved by the Commission.  The Interim Monitor shall evaluate the
reports submitted to the Interim Monitor by Respondents, and any reports
submitted by the Commission-approved Acquirer with

 

20

--------------------------------------------------------------------------------


 

respect to the performance of Respondents’ obligations under the Order or the
Remedial Agreement.  Within thirty (30) Days from the date the Interim Monitor
receives these reports, the Interim Monitor shall report in writing to the
Commission concerning performance by Respondents of their obligations under the
Order.

 

8.               Respondents may require the Interim Monitor and each of the
Interim Monitor’s consultants, accountants, attorneys and other representatives
and assistants to sign a customary confidentiality agreement; provided, however,
that such agreement shall not restrict the Interim Monitor from providing any
information to the Commission.

 

E.              The Commission may, among other things, require the Interim
Monitor and each of the Interim Monitor’s consultants, accountants, attorneys
and other representatives and assistants to sign an appropriate confidentiality
agreement related to Commission materials and information received in connection
with the performance of the Interim Monitor’s duties.

 

F.              If the Commission determines that the Interim Monitor has ceased
to act or failed to act diligently, the Commission may appoint a substitute
Interim Monitor in the same manner as provided in this Paragraph.

 

G.             The Commission may on its own initiative, or at the request of
the Interim Monitor, issue such additional orders or directions as may be
necessary or appropriate to assure compliance with the requirements of the
Order.

 

H.            The Interim Monitor appointed pursuant to this Order may be the
same person appointed as a Divestiture Trustee pursuant to the relevant
provisions of this Order.

 

IV.

 

IT IS FURTHER ORDERED that:

 

A.           If Respondents have not fully complied with the obligations to
grant, license, deliver or otherwise convey relevant assets as required by this
Order, the Commission may appoint a trustee (“Divestiture Trustee”) to grant,
license, deliver or otherwise convey the assets required to be granted,
licensed, delivered or otherwise conveyed pursuant to each of the relevant
Paragraphs in a manner that satisfies the requirements of each such Paragraph. 
In the event that the Commission or the Attorney General brings an action
pursuant to § 5(l) of the Federal Trade Commission Act, 15 U.S.C. § 45(l), or
any other statute enforced by the Commission, Respondents shall consent to the
appointment of a Divestiture Trustee in such action to grant, license, deliver
or otherwise convey the relevant assets.  Neither the appointment of a
Divestiture Trustee nor a decision not to appoint a Divestiture Trustee under
this Paragraph shall preclude the Commission or the Attorney General from
seeking civil penalties or any other relief available to it, including a
court-appointed Divestiture Trustee, pursuant to § 5(l) of the Federal Trade
Commission Act, or any other statute enforced by the

 

21

--------------------------------------------------------------------------------


 

Commission, for any failure by Respondents to comply with this Order.

 

B.             The Commission shall select the Divestiture Trustee, subject to
the consent of Respondents, which consent shall not be unreasonably withheld. 
The Divestiture Trustee shall be a person with experience and expertise in
acquisitions and divestitures.  If Respondents have not opposed, in writing,
including the reasons for opposing, the selection of any proposed Divestiture
Trustee within ten (10) Days after notice by the staff of the Commission to
Respondents of the identity of any proposed Divestiture Trustee, Respondents
shall be deemed to have consented to the selection of the proposed Divestiture
Trustee.

 

C.             Not later than ten (10) Days after the appointment of a
Divestiture Trustee, Respondents shall execute a trust agreement that, subject
to the prior approval of the Commission, transfers to the Divestiture Trustee
all rights and powers necessary to permit the Divestiture Trustee to effect the
divestiture required by the Order.

 

D.            If a Divestiture Trustee is appointed by the Commission or a court
pursuant to this Paragraph, Respondents shall consent to the following terms and
conditions regarding the Divestiture Trustee’s powers, duties, authority, and
responsibilities:

 

1.               Subject to the prior approval of the Commission, the
Divestiture Trustee shall have the exclusive power and authority to grant,
license, deliver or otherwise convey the assets that are required by this Order
to be granted, licensed, delivered or otherwise conveyed.

 

2.               The Divestiture Trustee shall have one (1) year after the date
the Commission approves the trust agreement described herein to accomplish the
divestiture, which shall be subject to the prior approval of the Commission. 
If, however, at the end of the one (1) year period, the Divestiture Trustee has
submitted a plan of divestiture or believes that the divestiture can be achieved
within a reasonable time, the divestiture period may be extended by the
Commission, or, in the case of a court-appointed Divestiture Trustee, by the
court; provided, however, the Commission may extend the divestiture period only
two (2) times.

 

3.               Subject to any demonstrated legally recognized privilege, the
Divestiture Trustee shall have full and complete access to the personnel, books,
records and facilities related to the relevant assets that are required to be
assigned, granted, licensed, divested, delivered or otherwise conveyed by this
Order and to any other relevant information, as the Divestiture Trustee may
request.  Respondents shall develop such financial or other information as the
Divestiture Trustee may request and shall cooperate with the Divestiture
Trustee.  Respondents shall take no action to interfere with or impede the
Divestiture Trustee’s accomplishment of the divestiture.  Any delays in
divestiture caused by Respondents shall extend the time for divestiture under
this Paragraph in an amount equal to the delay, as determined by the Commission
or, for a court-appointed Divestiture Trustee, by the court.

 

22

--------------------------------------------------------------------------------


 

4.               The Divestiture Trustee shall use commercially reasonable
efforts to negotiate the most favorable price and terms available in each
contract that is submitted to the Commission, subject to Respondents’ absolute
and unconditional obligation to divest expeditiously and at no minimum price. 
Each divestiture shall be made in the manner and to an acquirer as required by
this Order; provided, however, if the Divestiture Trustee receives bona fide
offers from more than one acquiring entity, and if the Commission determines to
approve more than one such acquiring entity, the Divestiture Trustee shall
divest to the acquiring entity selected by Respondents from among those approved
by the Commission; provided further, however, that Respondents shall select such
entity within five (5) Days after receiving notification of the Commission’s
approval.

 

5.               The Divestiture Trustee shall serve, without bond or other
security, at the cost and expense of Respondents, on such reasonable and
customary terms and conditions as the Commission or a court may set.  The
Divestiture Trustee shall have the authority to employ, at the cost and expense
of Respondents, such consultants, accountants, attorneys, investment bankers,
business brokers, appraisers, and other representatives and assistants as are
necessary to carry out the Divestiture Trustee’s duties and responsibilities. 
The Divestiture Trustee shall account for all monies derived from the
divestiture and all expenses incurred.  After approval by the Commission of the
account of the Divestiture Trustee, including fees for the Divestiture Trustee’s
services, all remaining monies shall be paid at the direction of the
Respondents, and the Divestiture Trustee’s power shall be terminated.  The
compensation of the Divestiture Trustee shall be based at least in significant
part on a commission arrangement contingent on the divestiture of all of the
relevant assets that are required to be divested by this Order.

 

6.               Respondents shall indemnify the Divestiture Trustee and hold
the Divestiture Trustee harmless against any losses, claims, damages,
liabilities, or expenses arising out of, or in connection with, the performance
of the Divestiture Trustee’s duties, including all reasonable fees of counsel
and other expenses incurred in connection with the preparation for, or defense
of, any claim, whether or not resulting in any liability, except to the extent
that such losses, claims, damages, liabilities, or expenses result from
misfeasance, gross negligence, willful or wanton acts, or bad faith by the
Divestiture Trustee.

 

7.               In the event that the Divestiture Trustee determines that he or
she is unable to grant, license, deliver or otherwise convey the relevant assets
required to be granted, licensed,  delivered or otherwise conveyed in a manner
that preserves their marketability, viability and competitiveness and ensures
their continued use in the research, Development, manufacture, import,
distribution, marketing, promotion, sale, or after-sales support of the relevant
Product, the Divestiture Trustee may assign, grant, license, transfer, divest,
deliver or otherwise convey such additional assets of Respondents and effect
such arrangements as are necessary to satisfy the purposes and requirements of
this Order.

 

23

--------------------------------------------------------------------------------


 

8.               The Divestiture Trustee shall have no obligation or authority
to operate or maintain the relevant assets required to be granted, licensed,
transferred, delivered or otherwise conveyed by this Order.

 

9.               The Divestiture Trustee shall report in writing to Respondents
and to the Commission every sixty (60) Days concerning the Divestiture Trustee’s
efforts to accomplish the divestiture.

 

10.               Respondents may require the Divestiture Trustee and each of
the Divestiture Trustee’s consultants, accountants, attorneys and other
representatives and assistants to sign a customary confidentiality agreement;
provided, however, such agreement shall not restrict the Divestiture Trustee
from providing any information to the Commission.

 

E.              If the Commission determines that a Divestiture Trustee has
ceased to act or failed to act diligently, the Commission may a appoint a
substitute Divestiture Trustee in the same manner as provided in this Paragraph.

 

F.              The Commission or, in the case of a court-appointed Divestiture
Trustee, the court, may on its own initiative or at the request of the
Divestiture Trustee issue such additional orders or directions as may be
necessary or appropriate to accomplish the divestiture required by this Order.

 

G.             The Divestiture Trustee appointed pursuant to this Paragraph may
be the same person appointed as Interim Monitor pursuant to the relevant
provisions of this Order.

 

V.

 

IT IS FURTHER ORDERED that:

 

A.           Within five (5) Days of the Acquisition, Respondents shall submit
to the Commission a letter certifying the date on which the Acquisition
occurred.

 

B.             Within five (5) Days of the occurrence of each of the following
events, Respondent shall notify the Commission, the Commission-approved
Acquirer, and the Interim Monitor (if any has been appointed) in writing of the
occurrence of such event:

 

1.               the following events related to an Application related to OVF:

 

a.               filing of an Application;

 

b.              issuance of  an Approvable Letter; and

 

c.               issuance of an Approval Letter; and

 

24

--------------------------------------------------------------------------------


 

2.               the following events related to an Application seeking
pediatric exclusivity related to Oral Opioid Fentanyl:

 

a.               receipt by Respondents of a request from the FDA to submit a
pediatric study to the FDA;

 

b.              submission by the Respondents to the FDA of the protocol related
to the pediatric study;

 

c.               submission by the Respondents of the pediatric study to the
FDA; and

 

d.              receipt by Respondents of grant or denial of Pediatric
Exclusivity from the FDA.

 

3.               the following events related to an Application seeking approval
of a Substantially Sugar-Free Formulation(s) of Oral Opioid Fentanyl:

 

a.               filing of an Application;

 

b.              issuance of an Approvable Letter;

 

c.               issuance of a Not Approvable Letter; and

 

d.              issuance of an Approval Letter.

 

C.             Within thirty (30) Days after the date this Order becomes final,
and every sixty (60) Days thereafter until Respondents have fully complied with
Paragraphs II.A. (i.e. has granted, licensed, delivered or otherwise conveyed
all relevant assets to the Commission-approved Acquirer in a manner that fully
satisfies the requirements of the Order), II.B., II.D., and all its
responsibilities to render transitional services to the Commission-approved
Acquirer as provided in the Remedial Agreement(s), Respondents shall submit to
the Commission a verified written report setting forth in detail the manner and
form in which they intends to comply, are complying, and have complied with this
Order.  Respondents shall submit at the same time a copy of its report
concerning compliance with this Order to the Interim Monitor, if any Interim
Monitor has been appointed.  Respondents shall include in their reports, among
other things that are required from time to time:

 

1.               a full description of the efforts being made to comply with the
relevant Paragraphs of the Order;

 

2.               if Barr is rejected by the Commission pursuant to Paragraph
II.A., a description of all substantive contacts or negotiations related to the
licensing of the Oral Opioid Fentanyl Assets and the identity of all parties
contacted and copies of all written communications

 

25

--------------------------------------------------------------------------------


 

to and from such parties, all internal memoranda, and all reports and
recommendations concerning completing its obligations to license the Oral Opioid
Fentanyl Assets;

 

3.               a detailed plan to deliver all Confidential Business
Information required to be delivered to the Commission-approved Acquirer
pursuant to Paragraph II.B, and agreed upon by the Commission-approved Acquirer
and the Interim Monitor (if applicable) and any updates or changes to such plan;

 

4.               a description of all Confidential Business Information
delivered to the Commission-approved Acquirer, including the type of information
delivered, method of delivery, and date(s) of delivery;

 

5.               a description of the Confidential Business Information
currently remaining to be delivered and a projected date(s) of delivery; and

 

6.               a description of all technical assistance provided to the
Commission-approved Acquirer during the reporting period.

 

D.            One (1) year after the date this Order becomes final, annually for
the next nine (9) years on the anniversary of the date this Order becomes final,
and at other times as the Commission may require, Respondents shall file a
verified written report with the Commission setting forth in detail the manner
and form in which they have complied and are complying with this Order.

 

VI.

 

IT IS FURTHER ORDERED that Respondents shall notify the Commission at least
thirty (30) Days prior to any proposed (1) dissolution of the Respondents, (2)
acquisition, merger or consolidation of Respondents, or (3) any other change in
the Respondents that may affect compliance obligations arising out of the order,
including, but not limited to, assignment, the creation or dissolution of
subsidiaries, or any other change in Respondents.

 

VII.

 

IT IS FURTHER ORDERED that, for the purpose of determining or securing
compliance with this Order, and subject to any legally recognized privilege, and
upon written request with reasonable notice to Respondents made to their
principal United States offices, Respondents shall permit any duly authorized
representative of the Commission:

 

A.           Access, during office hours of Respondents and in the presence of
counsel, to all facilities and access to inspect and copy all books, ledgers,
accounts, correspondence, memoranda and all other records and documents in the
possession or under the control of Respondents related to compliance with this
Order; and

 

26

--------------------------------------------------------------------------------


 

B.             Upon five (5) Days’ notice to Respondents and without restraint
or interference from Respondents, to interview officers, directors, or employees
of Respondents, who may have counsel present, regarding such matters.

 

VII.

 

IT IS FURTHER ORDERED that this Order shall terminate twenty (20) years from the
date on which the Order becomes final.

 

By the Commission.

 

 

 

Donald S. Clark

 

Secretary

 

 

 

 

SEAL

 

ISSUED:

 

 

27

--------------------------------------------------------------------------------


 

APPENDIX I

NON-PUBLIC

ORAL OPIOID FENTANYL LICENSE AND SUPPLY AGREEMENT

 

--------------------------------------------------------------------------------